Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The claim amendment filed on 2/25/2021 has been entered. Pending claims 1-3, 6, and 7 are considered allowable by the examiner. The following is an examiner’s statement of reasons for allowance:
When considering claim 1 as a whole, prior art of record fails to disclose, teach or render obvious, alone, or in combination:
wherein the feature amount of the object includes a plurality of feature amounts, the object tracking device includes a weighting information memory to store weighting information for the plurality of feature amounts, the feature amount of the object selected is calculated on a basis of the weighting information stored in the weighting information memory, and the weighting information memory stores a table which shows a plurality of pieces of weighting information for respective combinations of resolution and a frame rate of a time-series image, the combinations including a first combination of first resolution and a first frame rate and a second combination of second resolution different from the first resolution and a second frame rate different from the first frame rate.	 
	Claims 2 and 3 are allowed due to their dependency on claim 1.
When considering claim 6 as a whole, prior art of record fails to disclose, teach or render obvious, alone, or in combination:

When considering claim 7 as a whole, prior art of record fails to disclose, teach or render obvious, alone, or in combination:
wherein the feature amount of the object includes a plurality of feature amounts, the object tracking device includes a weighting information memory to store weighting information for the plurality of feature amounts, the feature amount of the object selected is calculated on a basis of the weighting information stored in the weighting information memory, and the weighting information memory stores a table which shows a plurality of pieces of weighting information for respective combinations of resolution and a frame rate of a time-series image, the combinations including a first combination of first resolution and a first frame rate and a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667